
	
		II
		110th CONGRESS
		1st Session
		S. 1360
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mrs. Dole (for herself,
			 Mr. Baucus, Mr.
			 Lott, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for higher education affordability, access,
		  and opportunity.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education Affordability,
			 Access, and Opportunity Act of 2007.
		2.Improvements in
			 market information and public accountability
			(a)Data
			 disseminationSection 131(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1015(b)) is amended to read as follows:
				
					(b)Comparative
				data
						(1)In
				generalEach year the Secretary shall make available to the
				public the information described in paragraph (2), disaggregated by institution
				of higher education, in a form that enables the public to compare the
				information among institutions.
						(2)InformationThe
				information referred to in paragraph (1) is the following:
							(A)Tuition and fees
				for a full-time undergraduate student.
							(B)Cost of
				attendance for a full-time undergraduate student.
							(C)The average
				annual cost of attendance for a full-time undergraduate student for the 10
				preceding academic years, or if data is not available for the 10 preceding
				academic years, data for as many of the 10 preceding academic years as is
				available.
							(D)The percentage of
				full-time undergraduate students receiving financial assistance,
				including—
								(i)Federal
				grants;
								(ii)State and local
				grants;
								(iii)institutional
				grants; and
								(iv)loans to
				students.
								(E)The average
				percentage of credit hours accepted from students transferring to an
				institution of higher education from another institution of higher education,
				and the policy of the accepting institution of higher education for the
				transfer of credit.
							(F)The percentage of
				students who have completed an undergraduate program who are placed in
				unsubsidized employment not later than 12 months after the date of completion
				of the program.
							(G)A ranking of the
				dollar and percentage increases in tuition and fees for all institutions of
				higher education for which data is available, disaggregated by quartile.
							(3)Standard
				definitionsIn carrying out this section, the Secretary shall use
				the standard definitions developed under subsection
				(a)(3).
						.
			(b)Study and
			 annual reportSection 131(c) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1015(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting and costs after
			 expenditures;
					(B)in subparagraph
			 (F), by striking and after the semicolon;
					(C)in subparagraph
			 (G), by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(H)the information
				and costs described in subparagraphs (D) through (G) of paragraph
				(2).
							;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (B), by striking and after the semicolon;
					(B)in subparagraph
			 (C), by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(D)national trends
				in the cost of attending an institution of higher education;
							(E)the mean cost of
				attending an institution of higher education, disaggregated by type of
				institution of higher education;
							(F)the mean annual
				cost of attending an institution of higher education for the 10 preceding
				academic years (if available), disaggregated by type of institution of higher
				education; and
							(G)the assistance
				provided to institutions of higher education by each State, which information
				the Secretary shall make available to the
				public.
							;
				and
					(3)in paragraph
			 (3)—
					(A)in the subsection
			 heading, by striking Final and inserting
			 Annual;
					(B)by striking
			 a report and inserting an annual report;
					(C)by inserting
			 and the evaluation required by paragraph (2) after
			 paragraph (1); and
					(D)by striking
			 not later than September 30, 2002.
					3.Teacher quality
			 enhancement grants
			(a)Definition of
			 high need local educational agencySection 201(b)(2) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1021(b)(2)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking that serves an elementary school
			 or secondary school located in an area in which there is;
				(2)in each of
			 subparagraphs (A), (B), and (C), by inserting that serves an elementary
			 school or secondary school located in an area in which there is before
			 a high;
				(3)in subparagraph
			 (B) (as so amended), by striking or after the semicolon;
				(4)in subparagraph
			 (C) (as so amended), by striking the period and inserting ; or;
			 and
				(5)by adding at the
			 end the following:
					
						(D)with a total of
				less than 600 students in average daily attendance at the schools that are
				served by the local educational agency and all of those schools are designated
				with a school locale code of 7 or 8, as determined by the
				Secretary.
						.
				(b)Definition of
			 eligible partnershipsSection 203(b)(1)(B) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1023(b)(1)(B)) is amended by inserting educational service agency
			 (as defined in section 9101 of the Elementary
			 and Secondary Education Act of 1965), after State
			 educational agency,.
			4.Grants for job
			 skill trainingTitle III of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1051 et seq.) is amended—
			(1)by redesignating
			 part F as part G; and
			(2)by inserting
			 after part E the following:
				
					FJob
				skill training
						1Job skill
				training in high-Growth occupations or industries
							371.Job skill
				training in high-growth occupations or industries
								(a)Grants
				authorizedThe Secretary is authorized to award grants, on a
				competitive basis, to eligible partnerships to enable the eligible partnerships
				to provide relevant job skill training in high-growth industries or
				occupations.
								(b)DefinitionsIn
				this section:
									(1)Eligible
				partnershipThe term eligible partnership means a
				partnership—
										(A)between an
				institution of higher education and a local board (as such term is defined in
				section 101 of the Workforce Investment Act of 1998); or
										(B)if an institution
				of higher education is located within a State that does not operate local
				boards, between the institution of higher education and a State board (as such
				term is defined in section 101 of the Workforce Investment Act of 1998).
										(2)Nontraditional
				studentThe term nontraditional student means a
				student who—
										(A)is independent,
				as defined in section 480(d);
										(B)attends an
				institution of higher education—
											(i)on less than a
				full-time basis;
											(ii)via evening,
				weekend, modular, or compressed courses; or
											(iii)via distance
				learning methods; or
											(C)has delayed
				enrollment at an institution of higher education.
										(3)Institution of
				higher educationThe term institution of higher
				education means an institution of higher education, as defined in
				section 101(b), that offers a 1- or 2-year program of study leading to a degree
				or certificate.
									(c)Application
									(1)In
				generalEach eligible partnership that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and accompanied by such additional information as the Secretary may
				require.
									(2)ContentsEach
				application submitted under paragraph (1) shall include a description
				of—
										(A)how the eligible
				partnership, through the institution of higher education, will provide relevant
				job skill training for students to enter high-growth occupations or
				industries;
										(B)local high-growth
				occupations or industries; and
										(C)the need for
				qualified workers to meet the local demand of high-growth occupations or
				industries.
										(d)Award
				basisIn awarding grants under this section, the Secretary
				shall—
									(1)ensure an
				equitable distribution of grant funds under this section among urban and rural
				areas of the United States; and
									(2)take into
				consideration the capability of the institution of higher education—
										(A)to offer
				relevant, high quality instruction and job skill training for students entering
				a high-growth occupation or industry;
										(B)to involve the
				local business community and to place graduates in the community in employment
				in high-growth occupations or industries;
										(C)to assist
				students in obtaining loans under section 428L, if appropriate, or other forms
				of student financial assistance;
										(D)to serve
				nontraditional or low-income students, or adult or displaced workers;
				and
										(E)to serve students
				from rural or remote communities.
										(e)Use of
				fundsGrant funds provided under this section may be used—
									(1)to expand or
				create academic programs or programs of training that provide relevant job
				skill training for high-growth occupations or industries;
									(2)to purchase
				equipment which will facilitate the development of academic programs or
				programs of training that provide training for high-growth occupations or
				industries;
									(3)to support
				outreach efforts that enable students to attend institutions of higher
				education with academic programs or programs of training focused on high-growth
				occupations or industries;
									(4)to expand or
				create programs for distance, evening, weekend, modular, or compressed learning
				opportunities that provide relevant job skill training in high-growth
				occupations or industries;
									(5)to build
				partnerships with local businesses in high-growth occupations or industries;
				and
									(6)for other uses
				that the Secretary determines to be consistent with the intent of this
				section.
									(f)Requirements
									(1)Fiscal
				agentFor the purpose of this section, the institution of higher
				education in an eligible partnership shall serve as the fiscal agent and grant
				recipient for the eligible partnership.
									(2)DurationThe
				Secretary shall award grants under this section for a 1-year period.
									(3)Availability of
				grant fundsGrant funds awarded under this section shall be
				available for not more than 18 months unless, at the Secretary’s discretion,
				the Secretary extends the availability of the grant funds.
									(4)Supplement, not
				supplantFunds made available under this section shall be used to
				supplement and not supplant other Federal, State, and local funds available to
				the eligible partnership for carrying out the activities described in
				subsection (e).
									2Small business
				innovation partnership grants
							375.Small business
				innovation partnership grants
								(a)Grants
				authorizedThe Secretary is authorized to award grants to
				eligible partnerships to enable the eligible partnerships to provide training
				and relevant job skills to small business owners or operators for the purpose
				of facilitating small business development in the communities served by the
				eligible partnerships.
								(b)Definition of
				eligible partnershipIn this section the term eligible
				partnership means a partnership between or among an institution of
				higher education and 1 or more entities that the Secretary, in consultation
				with the Administrator of the Small Business Administration, identifies as
				facilitating small business development, which may include—
									(1)a community
				development financial institution;
									(2)a small business
				development center; or
									(3)a microenterprise
				lending institution.
									(c)Award
				basisThe Secretary shall award grants under this section on the
				basis of—
									(1)the ability of an
				eligible partnership to facilitate small business development; and
									(2)(A)the ability of an
				eligible partnership to serve a rural community;
										(B)the ability of an eligible partnership
				to serve a low-income population; or
										(C)other criteria developed by the
				Secretary in consultation with the Administrator of the Small Business
				Administration.
										(d)LimitationOf
				the funds appropriated under section 378 for this part for a fiscal year, the
				Secretary is authorized to use not more than $15,000,000 of such funds to carry
				out this section.
								3Administrative
				provisions
							378.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $65,000,000 for fiscal
				year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
							.
			5.Leap
			 applicationsSection 415C of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070c–2) is amended—
			(1)in subsection
			 (a), by inserting after the first sentence the following: A State agency
			 may submit an application under this section in partnership with a
			 philanthropic organization within the State, a public or private degree
			 granting institution of higher education within the State, or a combination of
			 such organizations or institutions.; and
			(2)in subsection
			 (b)(10), by inserting , from philanthropic, institutional, or private
			 funds, or from a combination of such sources before the period.
			6.Workforce
			 development loan programPart
			 B of title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1071 et seq.) is amended by inserting after section
			 428K (20 U.S.C. 1078–11) the following:
			
				428L.High-Growth
				occupation or industry workforce development student loans
					(a)Loan program
				authorizedThe Secretary shall carry out a loan program under
				which eligible students may receive a loan of not more than $2,000 for each of
				the first 2 years of the eligible students’ undergraduate program of study in
				the same manner as the eligible students receive loans under this part and part
				D.
					(b)Definitions
						(1)Eligible
				institution of higher educationThe term eligible
				institution of higher education means an institution of higher education
				that offers undergraduate academic programs or undergraduate programs of
				training in a subject identified under subsection (d)(1) by the State board of
				the State where the institution of higher education is located.
						(2)Eligible
				studentThe term eligible student means an
				undergraduate student who—
							(A)is otherwise
				eligible for a loan under this part or part D;
							(B)enters into an
				agreement with the eligible institution of higher education where the student
				is or will be in attendance, under which the student agrees to pursue an
				undergraduate academic program or undergraduate program of training that trains
				the student for employment in a high-growth occupation or industry identified
				under subsection (d)(1);
							(C)is age 18 or
				older; and
							(D)has an expected
				family contribution (calculated under part F) equal to or less than
				zero.
							(3)State board;
				local boardThe terms State board and local
				board have the meanings given such terms in section 101 of the Workforce
				Investment Act of 1998.
						(c)Limits on loan
				amounts
						(1)Annual loan
				limitsThe total aggregate amount of loans made to an eligible
				student under this part (including this section) and part D for each of the
				first and second years of the eligible student’s program of study at an
				eligible institution of higher education, or their equivalent (as determined by
				the Secretary), that may be covered by Federal loan insurance may not exceed an
				amount determined by the Secretary for each such year, notwithstanding sections
				425 and 428.
						(2)Aggregate
				limitsThe Secretary shall include the amount of any loans
				received by an eligible student under this section in calculating the eligible
				student’s aggregate loan limits under sections 425(a)(2) and
				428(b)(1)(B).
						(3)Availability of
				other fundsAn eligible student who receives the maximum loan
				amount allowed under this section remains eligible for any other program for
				which the eligible student qualifies under this Act.
						(d)Identification
				of High-Growth occupations or industries
						(1)In
				generalThe State board, in consultation with the local boards
				and the State entity or agency responsible for licensing institutions of higher
				education, shall identify high growth occupations or industries in accordance
				with paragraph (2).
						(2)TimingThe
				State board shall review and update the identification required under paragraph
				(1) each time the State board is required to submit or resubmit a State plan
				under section 112 of the Workforce Investment Act of 1998.
						(3)Special
				ruleA student who has completed 1 year of a 2-year undergraduate
				academic program or undergraduate program of training in a subject which was
				previously identified as preparation for a high-growth occupation or industry
				but, after the review under paragraph (2), is no longer so identified, shall be
				eligible to receive a loan under this section for the student’s second year of
				such program of study if the student—
							(A)qualified as an
				eligible student, as defined in subsection (b)(2), and received a loan under
				this section, for the first year of such program of study; and
							(B)meets the
				qualifications of subparagraphs (A), (C), and (D) of subsection (b)(2).
							(e)Funds for
				administration
						(1)In
				generalFrom funds appropriated under subsection (f), the
				Secretary shall make available to each eligible institution of higher education
				serving an eligible student with a loan made under this section not more than
				the amount determined under paragraph (2).
						(2)AmountThe
				amount referred to in paragraph (1) for each eligible institution of higher
				education serving an eligible student with a loan made under this section is 2
				percent of the total amount of all loans made under this section to eligible
				students at the eligible institution of higher education, or $100,000,
				whichever is less.
						(3)UsesThe
				funds made available under paragraph (1) may be used for the following
				purposes:
							(A)OfficeTo
				create an office of business and workforce partnerships at the eligible
				institution of higher education to provide staff support for building
				relationships between the eligible institution of higher education and local
				businesses.
							(B)Annual
				reportTo provide an annual report to the Secretary regarding the
				number of eligible students receiving loans made under this section who—
								(i)remain in their
				academic program or program of training;
								(ii)graduate from
				their academic program or program of training;
								(iii)transfer to
				another institution of higher education; or
								(iv)are placed in
				unsubsidized employment not later than 12 months after graduation.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				each of the 4 succeeding fiscal
				years.
					.
		7.Requirement
			 relating to credit transfer
			(a)Program
			 participation agreementsSection 487(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1094(a)) is amended by adding at the end the following:
				
					(24)The institution
				will not exclude the transfer of credits earned by a student completing courses
				or programs at other eligible institutions of higher education solely on the
				basis of the agency or association that accredited such other eligible
				institution if that agency or association is recognized by the Secretary
				pursuant to section 496 to be a reliable authority as to the quality of the
				education or training offered and is currently listed by the Secretary pursuant
				to section
				101(c).
					.
			(b)Accrediting
			 agency and association requirementsSection 496(a) (20 U.S.C.
			 1099b(a)) is amended—
				(1)by striking
			 and at the end of paragraph (7);
				(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(9)such agency or
				association not adopt or apply standards, policies, or practices that restrict
				or deny the transfer of credits earned by a student completing courses or
				programs at other eligible institutions of higher education solely on the basis
				of the agency or association that accredited such other eligible institution if
				that agency or association is recognized by the Secretary pursuant to this
				section to be a reliable authority as to the quality of the education or
				training offered and is currently listed by the Secretary pursuant to section
				101(c).
						.
				(c)Accrediting
			 agency standardsSection 496(a)(5) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1099b(a)(5)) is amended—
				(1)by striking
			 and at the end of subparagraph (I);
				(2)by inserting
			 and after the semicolon at the end of subparagraph (J);
			 and
				(3)by inserting
			 after subparagraph (J) the following new subparagraph:
					
						(K)policies for the
				transfer of credit and the notification of the public of such
				policies;
						.
				
